Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 8, 2022.

Claim Amendments
           Applicant’s amendment to the claims, filed 11/08/2022, are acknowledged. The amendment is made relative to the immediate prior version of the claims filed 05/03/2022, as required by 37 C.F.R. 1.121, because the claim amendment filed 09/21/2022 was NOT entered for the reasons stated in the Office communication mailed 10/24/2022.
	Claims 1-3, 5, 8-12 are amended.
	Claims 4, 6-7, 13-20 are cancelled.
	Claims 21-23 are newly added.
	Claims 1-3, 5, 8-12, 21-23 are pending.
Claims 1-3, 5, 8-12, 21-23 are under examination. 

Interview Summary
This Office action includes an attached interview summary.



Election/Restrictions
Rejoinder of a non-elected species:
In view of the claim amendments filed 11/08/2022, and in an effort to expediate prosecution, the following rejoinder is made:
In response to the Requirement for Restriction/Election mailed 10/27/2021, Applicant elected without traverse a stem cell, as the source of the beta-like cells, in the reply filed on 12/16/2021. The non-elected species of a primary pancreatic beta cell, as the source of the beta-like cell, is hereby rejoined and fully examined in this Office action. It is further noted that non-elected species of a reprogrammed or transdifferentiated non-beta cell remains withdrawn from consideration by the restriction requirement.
Accordingly, claim 3, previously withdrawn as being directed to a non-elected species, is hereby rejoined and fully examined for patentability in this Office action. In view of the partial withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




The following is a summary of the restriction requirements presently in effect over the instant application:
Applicant elected without traverse Invention I, drawn to a composition comprising a beta-like cell genetically modified to inhibit expression of a gene product, in the reply filed on 12/16/2021.
Applicant elected without traverse renalase (SEQ ID NO: 3), as the gene product which is inhibited by the genetic modification, in the reply filed on 12/16/2021.
Applicant elected without traverse a stem cell, as the source of the beta-like cells, in the reply filed on 12/16/2021. In addition, as noted above in this Office action, the species of a primary pancreatic beta cell, as the source of the beta-like cell, has been rejoined.
Applicant elected without traverse a pluripotent stem cell, as the type of stem cell, in the reply filed on 12/16/2021. It is noted that embryonic stem cell, as recited in claim 5, is considered to be directed to Applicant’s elected species of a pluripotent stem cell, as the type of stem cell. 
Applicant elected without traverse a deletion mutation, as the type of genetic modification, in the reply filed on 12/16/2021.
Applicant elected without traverse CRISPR/Cas9, as the gene editing tool, in the reply filed on 12/16/2021.
Applicant elected without traverse SEQ ID NO: 25, as the guide RNA, in the reply filed on 12/16/2021.
Applicant elected without traverse within the coding region of the gene, as the location of the genetic modification, in the reply filed on 12/16/2021.
Applicant elected without traverse wherein a non-functional gene product is produced, as the result of the genetic modification, in the reply filed on 12/16/2021.
Applicant elected without traverse insulin, as the additional treatment, in the reply filed on 12/16/2021.
Applicant elected without traverse transcription factor HIVEP2 (SEQ ID NO: 2), as the second gene product, different than renalase (SEQ ID NO: 3), which is inhibited by a genetic modification, in the reply filed 05/03/2022.
See the Requirement for Restriction/Election mailed 10/27/2021 and 03/10/2022.

Priority
	The instant application 16/542,721 was filed 08/16/2019. This application is a Continuation (CON) of International Application No. PCT/US2018/019862 filed 02/27/2018, claiming priority based on U.S. Provisional Patent Application No. 62/464,532 filed 02/28/2017.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed 09/21/2022 has been considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 06/23/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8-12, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is newly applied.
Claim 1 recites a composition comprising “a system or enzyme for genetically modifying the cell to inhibit expression of renalase”, and then the claim recites “wherein the genetically modifying is within the coding region of the gene encoding renalase”. The former recitation (“a system or enzyme for genetically modifying the cell to inhibit expression of renalase”) indicates that the composition merely comprises an element (“system or enzyme”) capable of performing a process of “genetically modifying” the cell to inhibit expression of renalase without positively requiring the genetic modification itself. However, the latter recitation (“wherein the genetically modifying is within the coding region of the gene encoding renalase”) appears to indicate that a process of “genetically modifying” the cell within the coding region of the gene encoding renalase does, in fact, occur in the claim. Thus, the claim recites both a product and a process of “genetically modifying”. A single claim which claims both an apparatus and the methods of using the apparatus is indefinite under 35 U.S.C. 112(b). See MPEP 2173.05(p), II. In this case, it is unclear if infringement would only occur during the process of “genetically modifying” the cell within the coding region of the gene encoding renalase. Alternatively, it is unclear if infringement would only occur after the “system or enzyme” generates a mutation of the coding region of the gene encoding renalase and not before the “system or enzyme” generates a mutation of the coding region of the gene encoding renalase 
Dependent claim 8 is included in the basis of this rejection because the claim suffers from the same deficiencies of the claim upon which it depends. In particular, claim 8 recites that the process of “genetically modifying” comprises a process of “generating a substitution, insertion, deletion, or excision of one or more nucleotides. Accordingly, it is unclear if infringement would only occur during the process of “generating” a substitution, insertion, deletion, or excision of one or more nucleotides in the cell, as opposed to before or after said process of “generating” occurs.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 1-3, 5, 8-12, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
The limitation “the gene encoding renalase” in claim 1, line 9, lacks antecedent basis. Although claim 1 recites “a system or enzyme for genetically modifying the cell to inhibit expression of renalase”, the claim does not previously refer to any “gene” encoding renalase. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 10 recites “the CRISPR/Cas9 system is used with a guide RNA”. The limitation “the CRISPR/Cas9 system” in claim 10 lacks antecedent basis. Moreover, the claim does not previously recite any “use” of the CRISPR/Cas9 system, and therefore the limitation that the CRISPR/Cas9 system “is used with” a guide RNA is unclear. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is newly applied.
Claim 12 recites that survival or proliferation of the cells is “greater” compared to cells without the genetic modification. The phrase “greater compared to cells without the genetic modified” in claim 12 is a relative phrase which renders the claim indefinite. Neither the claim nor specification provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the claim describes the modified cells as possessing a level of “survival” or “proliferation” relative to unmodified cells without, in fact, providing the actual level of “survival” or “proliferation” minimally required by the claim. Indeed, the “survival” or “proliferation” between different cell populations, whether modified or unmodified, would be variable and depend on a plurality of factors, such as cell culture conditions. Accordingly, it would be unclear at what level of “survival” or “proliferation” infringement occurs.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is newly applied.
Claim 22 is drafted in such a way that the subject matter Applicant is attempting to claim is generally unclear and indefinite, as follows:
Claim 22 recites: 
“wherein the gene encoding menin comprises a sequence comprising SEQ ID No: 1, 
the gene encoding transcription factor HIVEP2 comprises a sequence comprising SEQ ID No: 2, 
the gene encoding lengsin comprises a sequence comprising SEQ ID No: 4, 
the gene encoding eIF-2-alpha kinase activator GCN1 comprises a sequence comprising SEQ ID No: 5, 
the gene encoding perilipin-4 comprises a sequence comprising SEQ ID No: 6, 
the gene encoding mediator of RNA polymerase II transcription subunit 11 comprises a sequence comprising SEQ ID No: 7, 
the gene encoding protein-glutamine gammaglutamyltransferase 6 comprises a sequence comprising SEQ ID No: 8, 
the gene encoding zinc finger BED domain-containing protein 3 comprises a sequence comprising SEQ ID No: 9, and
the gene encoding metabotropic glutamate receptor 2 comprises a sequence comprising SEQ ID No: 10.” (Line indentation added).
That is, the claim recites nine genes comprising a sequence of SEQ ID NOs: 1-2, 4-10. However, SEQ ID NOs: 1-2, 4-10 are not nucleic acid sequences. SEQ ID NOs: 1-2, 4-10 are amino acid sequences. The claim recites “genes” comprising the amino acid sequences of SEQ ID NOs: 1-2, 4-10. Genes do not comprise amino acid sequences. Genes comprise nucleic acid sequences. Accordingly, the recitation of claim 22 is not logically sound, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-3, 5, 8, 11-12, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	This rejection is repeated in part for the same reasons set forth in the previous Office. A response to Applicant’s traversal follows this rejection. 
	The claims are directed to a product of nature, and thus directed to a judicial exception. Specifically, claim 1 recites a composition comprising “a cell capable of producing insulin” which reads on a pancreatic beta cell that occurs in nature.
	The claim does not recite additional elements that integrate the judicial exception into a practical application because the additional elements, considered individually or in combination, do not confer markedly different characteristics to the judicial exception as compared to its naturally occurring counterpart, as follows:
Claim 1 recites a composition comprising “a system or enzyme for genetically modifying the cell to inhibit expression of renalase”, and then the claim recites “wherein the genetically modifying is within the coding region of the gene encoding renalase”.
To the extent that the latter recitation (“wherein the genetically modifying is within the coding region of the gene encoding renalase”) requires a genetic modification that results in inhibited expression of renalase, renalase is the gene product of the RNLS gene, and single nucleotide polymorphisms (SNPs) of the endogenous RNLS gene that results in inhibited expression of functional renalase are known to occur in nature. See Howson et al. (2012) “Evidence of gene-gene interaction and age-at-diagnosis effects in type 1 diabetes” Diabetes, 61(11), 3012-3017; and see Li et al. (2014) “Renalase, a new secretory enzyme: Its role in hypertensive-ischemic cardiovascular diseases” Medical Science Monitor: international medical journal of experimental and clinical research, 20, 688. Such SNPs of the RNLS gene that occur in nature read on a genetic modification that inhibits expression of renalase, as recited in the claims, because claims do not positively recite any element that necessarily requires a material act performed by the hand of man to achieve the desired genetic modification.
The former recitation (“a system or enzyme for genetically modifying the cell to inhibit expression of renalase”) refers to a “system or enzyme” for “genetically modifying” the cell to inhibit expression of renalase. To the extent that this recitation requires the presence of a “system or enzyme” for “genetically modifying”, this recitation does not confer markedly different characteristics to the judicial exception as compared to its naturally-occurring counterpart. In particular, the broadly recited “system” is structurally undefined and reads on any component, any combination of components, any process, and any combination of processes that causes or propagates a genetic modification in a cell within the coding region of the endogenous RNLS gene encoding for renalase. There is no recitation in the claim limiting the “system or enzyme” to a heterologous genome editing construct, such as a zinc finger nuclease. As discussed in the preceding paragraph, a genetic modification or mutation within the coding region of the endogenous RNLS gene of a cell has arisen, or has been generated, spontaneously in nature without the intervention of the hand of man, and said genetic modification or mutation has naturally propagated in cells occurring in nature. The broadly-recited, structurally-undefined “system” of the claims reads on the natural means of the cell that generated the genetic modification originally, or propagated said genetic modification, as it occurs in nature. Accordingly, the limitation does not confer markedly different characteristics.
	To the extent that reference to a “composition” requires that the cell is isolated from its natural environment, it is noted that mere isolation of a cell does not clearly impart structural or functional characteristics markedly different from its naturally-occurring counterpart. See MPEP 2106.04(c), section II, and particularly Example 2.
	Dependent claim 2 further recites that the cell comprises a genetic modification that results in inhibited expression of transcription factor Hivep2, the gene product of the HIVEP2 gene. However, single nucleotide polymorphisms (SNPs) of the endogenous HIVEP2 gene that results in inhibited expression of functional HIVEP2 are known to occur in nature. See Steinfeld et al. (March 2016) “Mutations in HIVEP2 are associated with developmental delay, intellectual disability, and dysmorphic features” Neurogenetics, 17(3), 159-164. Such SNPs of the HIVEP2 gene that occur in nature read on a genetic modification that inhibits expression of transcription factor Hivep2, as recited in the claims, because the claims do not positively recite any element that necessarily requires a material act performed by the hand of man to achieve the desired genetic modification. 
Thus, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, do not confer markedly different from their naturally occurring counterpart. 
Dependent claims 2-3, 5, 8, 11-12, 21-23 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend. 
Dependent claims 9-10 are not included in the basis of the rejection because there is no evidence of record that a pancreatic beta cell naturally comprises a CRISPR/Cas9 system, a zinc-finger nuclease, a transcription activator-like effector nuclease (TALENs), a meganuclease, or a group one intron encoded endonuclease (GHEE), which targets the coding region of the RNLS gene.
It is further noted that the recitations directed to menin (SEQ ID No: 1), lengsin (SEQ ID No: 4), eIF-2-alpha kinase activator GCN1 (SEQ ID No: 5), perilipin-4 (SEQ ID No: 6), mediator of RNA polymerase II transcription subunit 11 (SEQ ID No: 7), protein-glutamine gamma-glutamyltransferase 6 (SEQ ID No: 8), zinc finger BED domain-containing protein 3 (SEQ ID No: 9), and metabotropic glutamate receptor 2 (SEQ ID No: 10) are not specifically addressed in the rejection above as being directed to a non-elected invention.
Response to arguments: Applicant’s remarks filed 11/08/2022 have been carefully considered, but are not found persuasive. 
Applicant argues that the limitation “a system or enzyme for genetically modifying the cell”, as recited in claim 1, is “necessarily” an additional element outside of nature, and processes that generate “SNPs of the RNLS gene that occur in nature” are outside of the scope of amended claim 1. See pages 9-10 of Applicant’s reply. This is not persuasive. As set forth in the rejection above, processes that generate mutations of the RNLS gene do, in fact, occur in nature, and the broad limitation “a system or enzyme for genetically modifying the cell” reads on said naturally-occurring processes or mechanisms. The “system” or “enzyme” of claim 1 is not limited to a heterologous genome editing construct (e.g. CRISPR/Cas9), but rather embraces endogenous genome editing systems and enzymes under the broadest reasonable interpretation.

Claims 1-3, 5, 8-12, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
This rejection is newly applied.
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “composition” but recites a process of “genetically modifying”. In particular, claim 1 recites a composition comprising “a system or enzyme for genetically modifying the cell to inhibit expression of renalase”, and then the claim recites “wherein the genetically modifying is within the coding region of the gene encoding renalase”. The former recitation (“a system or enzyme for genetically modifying the cell to inhibit expression of renalase”) indicates that the composition merely comprises an element (“system or enzyme”) capable of performing a process of “genetically modifying” the cell to inhibit expression of renalase without positively requiring the genetic modification itself. However, the latter recitation (“wherein the genetically modifying is within the coding region of the gene encoding renalase”) indicates that a process of “genetically modifying” the cell within the coding region of the gene encoding renalase does, in fact, occur in the claim. Thus, the claim specifically embraces both a product and a process of “genetically modifying”. 
Dependent claim 8 is included in the basis of this rejection because the claim suffers from the same deficiencies of the claim upon which it depends. In particular, claim 8 recites that the process of “genetically modifying” comprises a process of “generating a substitution, insertion, deletion, or excision of one or more nucleotides. 
For these reasons, the claim is directed to neither a "product" nor a "process," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. See MPEP 2173.05(q). Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 11-12, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brorsson et al. “Genetic Risk Score Modelling for Disease Progression in New-Onset Type 1 Diabetes Patients: Increased Genetic Load of Islet-Expressed and Cytokine-Regulated Candidate Genes Predicts Poorer Glycemic Control” Journal of Diabetes Research, Volume 2016, Article ID 9570424, 8 pages.
This rejection is newly applied.
Brorsson discloses isolated human pancreatic islet preparations (section 2.1 on pg. 2) comprising a single nucleotide polymorphism (SNP) of the endogenous RNLS gene encoding renalase (Table 1). Pancreatic islet preparations comprise beta cells; beta cells are capable of producing insulin in response to glucose; and all cells of the human body are generated from embryonic stem cells (Official notice taken, if necessary). 
The instant claims do not clearly recite any structural feature that patentably distinguishes the claimed composition from Brorsson’s isolated human pancreatic islet preparation (a product of nature). The broadly recited “system” is structurally undefined and reads on any component, any combination of components, any process, and any combination of processes that causes or propagates a genetic modification in a cell within the coding region of the endogenous RNLS gene encoding for renalase. There is no recitation in the claim limiting the “system or enzyme” to a heterologous genome editing construct, such as a zinc finger nuclease. A genetic modification within the coding region of the endogenous RNLS gene of a cell has been naturally generated or propagated in Brorsson’s isolated human pancreatic islet preparation without the intervention of the hand of man. Accordingly, the broadly-recited, structurally-undefined “system” of the claims reads on the natural means of Brorsson’s isolated human pancreatic islet preparation that generated the genetic modification originally or propagated said genetic modification. Accordingly, the claims do not clearly and patentably distinguish the claimed composition from Brorsson’s isolated human pancreatic islet preparation (a product of nature).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633